Citation Nr: 1121326	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an effective date prior to October 5, 2007, for the granting of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a temporary total disability evaluation based on hospitalization in excess of twenty-one (21) days pursuant to 38 C.F.R. § 4.29.    


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The appellant served on active duty from September 1980 to September 1992, including service in the Arabian Peninsula during Operation Desert Shield/Storm.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama.  

The Board would note that on July 15, 2003, the appellant submitted a claim for entitlement to service connection for PTSD.  Upon reviewing the claim, the RO denied the appellant's request for benefits via a rating action issued on February 21, 2004.  The appellant was notified of that action and he appealed to the Board for review.  

In conjunction with his claim, the appellant presented testimony before the Board in December 2005.  Following the hearing, the Board reviewed the appellant's claim and concluded that additional development needed to occur with respect to the claim.  The Board determined that additional research needed to be performed with respect to the appellant's claimed stressor, and if the stressor event was occurred, additional psychiatric evaluation needed to occur.  Hence, this issue was returned to the RO via the Appeals Management Center (AMC), in Washington, DC.  This occurred in September 2006.  

The AMC then accomplished the instructions given to it by the Board - it confirmed the appellant's stressors and had the appellant undergo a VA psychiatric examination in order to determine whether the appellant was suffering from PTSD due to the claimed stressors.  The examination produced a positive diagnosis of PTSD, and the information was returned to the AMC for processing.  After reviewing the evidence in the file, the AMC then granted service connection for PTSD and assigned a 30 percent disability rating.  The effective date was determined, by the AMC, to be October 5, 2007.  The AMC, in the rating action, reported that the effective date of October 5, 2007, was used because that was the date in which it was determined that the appellant was suffering from PTSD.  The date of the AMC's action was January 28, 2009.

On March 11, 2009, the Public Contact Representative of the Montgomery RO spoke with the appellant.  Two VA Form 119, Report of Contact forms, were prepared memorializing that contact.  On those forms, the VA representative and the appellant discussed the appellant's grant of service connection for PTSD and the adding of dependents for the purpose of obtaining additional benefits.  The appellant further indicated that he was continuing with his appeal concerning the awarding of a temporary total evaluation based on hospitalization in excess of twenty-one days and that he was suffering from, and received treatment for, PTSD during that hospitalization that occurred in 2005.  

Upon reviewing the Report of Contact forms, and liberally construing the information contained on those forms to the benefit of the appellant, it is the Board's opinion that, however inartfully articulated, the appellant has submitted a notice of disagreement with respect to the effective date that has been assigned for the granting of service connection for PTSD.  See 38 C.F.R. § 20.201 (2010); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  It is further found by the Board that the appellant has basically claimed that the effective date of the awarding of service connection for PTSD should be the date in which he filed his claim, or July 15, 2003, vice October 5, 2007, in accordance with 38 C.F.R. § 3.400.  Said notice of disagreement was correctly accomplished within one year after the issuance of the AMC's rating action of January 28, 2009.  See 38 C.F.R. § 20.302(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue(s) should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet.  App. 238, 240-41 (1999).   As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and the effective date issue must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the appellant of the action necessary to perfect an appeal may be provided.  See again Manlincon, 12 Vet. App. at 240-41.  

A further review of the claims folder by the Board also suggests that all of the appellant's VA treatment records stemming from 2003 to 2006 have not been included in the claims folder for review.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998).  Accordingly, attempts should be made to obtain all of the VA clinical records located at the Tuscaloosa (Alabama) VA Medical Center (Tuscaloosa PRRTP).  

The Board finds that the question of whether an earlier effective date should be assigned is inextricably intertwined with the appellant's claim for a temporary total evaluation and that further action on the earlier effective date claim must occur before any action is accomplished on the other issue.  To do otherwise would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Indeed, the Board observes that if an earlier effective date was established, the other issue now on appeal may be resolved and no further action by the Board need occur.  

Nevertheless, the actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED to the AMC in Washington, DC, for the following development.  VA will notify the appellant if further action is required.

1.  The RO/AMC must review the entire claims folder and ensure that all notification and development necessary to comply with the VCAA.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2009)).  The VCAA must be fully complied with and satisfied as to the effective date and temporary total rating issues on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issues on appeal.

2.  The RO/AMC should contact the appellant and ask that he furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Of particular interest are all records, to include any computerized or Virtual VA-type records, for the appellant located at Tuscaloosa VAMC for the years extending from 2003 to 2006, to include any periods of extended hospitalization.  Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2010).

3.  After completion of the above development in instructions #1 and #2, the AMC should issue a statement of the case (SOC) as to the issue of entitlement to an effective date earlier than October 5, 2007, for the granting of service connection for PTSD.  Please note that the appellant filed his original claim for service connection for PTSD in July 2003.  The appellant and his accredited representative should be apprised of his right to submit a substantive appeal (VA Form 9) on the effective date issue and to have this issue reviewed by the Board.  The AMC should allow the appellant and his accredited representative (the Alabama Department of Veterans Affairs) the requisite period of time for a response.

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should readjudicate the issue(s) noted on appeal.  If the benefit sought on appeal remains denied, the appellant and his accredited representative should be provided an SSOC regarding the issue(s) on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue(s) currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

